Citation Nr: 1311910	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  05-28 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for total left knee replacement as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine as secondary to a service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before a Veterans Law Judge in April 2008.  A transcript of the hearing is in the Veteran's file.  

In a September 2008 decision, the Board denied the Veteran's claims.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and pursuant to an April 2009 Joint Motion for Remand, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the Joint Motion.  The Board remanded the claims in September 2009 and in August 2010.  

The appeal is REMANDED to the RO.


REMAND

In April 2008, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board. 

Under 38 U.S.C.A. § 7107(c), the Veterans Law Judge who conducted the hearing must participate in the decision made on the appeal. 





In August 2012, in accordance with 38 C.F.R. § 19.3 (b), the Veteran was afforded an opportunity to have another hearing.  In a written statement received that same month, the Veteran indicated that he wanted another hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge by videoconference at the VA Regional Office.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


